DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 1, “the fiber electrode contains a fiber” should be changed to read “the at least one of the first electrode or the second electrode contains a fiber” due to a lack of antecedent basis and to make it commensurate with claim 8, lines 1-2.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. "Lignin gel with unique swelling property" and further in view of Peng et al. "High-performance biomass-based flexible solid-state supercapacitor constructed of pressure-sensitive lignin-based and cellulose hydrogels." 
Regarding claim 1, Nishida discloses a lignin gel-based electrolyte (P82: C1; “3. Results and discussion”) comprising: a lignin polymer network containing lignin molecules (P81: C2; acetic acid lignin) and a crosslinking agent (P81: C2; Polyethylene glycol diglycidyl ether) to crosslink the lignin molecules (P82: C2); and liquid electrolyte (P81: C2; NaOH aqueous solution).
Nishida further discloses wherein the method of manufacturing the lignin gel-based electrolyte comprises: mixing sodium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours (P82: C2). Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature overnight (P82: C2).
The instant specification discloses that the method of manufacturing the lignin gel-based electrolyte comprises: mixing potassium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours [0089]. Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature for 24 hours [0089].
Since Nishida discloses a similar method of making the lignin gel-based electrolyte compared to the instant specification, a substantially identical lignin gel-based electrolyte would be expected to include wherein the crosslinking agent crosslinks the lignin molecules by a covalent bond between the crosslinking agent and the lignin molecules and wherein the liquid electrolyte is contained within the lignin polymer network.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the lignin gel-based electrolyte of Nishida to have the claimed covalent bond and liquid electrolyte entrapment because the lignin gel-based electrolyte of Nishida and the lignin gel-based electrolyte of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Nishida does not disclose wherein each of the lignin molecules includes a lignin sulfonate compound having a molecular weight of 10000 to 20000.
Peng teaches a lignin gel-based electrolyte (P22191; C2; “2.4. Fabrication of the Symmetric Supercapacitor in Two Electrode System, Compressible Supercapacitor Device, Flexible All-Solid-State Supercapacitor, and Electrochemical Measurements”) comprising a lignin polymer network (P22192; C1; “3. Results and Discussion”) containing lignin molecules (P22191; C2; “2.2. Preparation of Lig/SWCNT and Lig/SWCNTHNO3 Hydrogels”) wherein each of the lignin molecules includes a lignin sulfonate compound having a molecular weight of 20000 (22190; C2 and P22191; C1; “2.1. Materials”; it is understood that “Sodium Lig” is “Sodium Lignosulfonate”) which is within the claimed range of 10000 to 20000 because lignosulfonate is the main derivative of lignin which is the second most abundant biopolymer (P22190; C2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the lignin molecules of Peng as the lignin molecules of modified Nishida because lignosulfonate is the main derivative of lignin which is the second most abundant biopolymer and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Nishida discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the method of manufacturing the lignin gel-based electrolyte comprises: mixing sodium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours (Nishida; P82: C2). Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature overnight (Nishida; P82: C2).
The instant specification discloses that the method of manufacturing the lignin gel-based electrolyte comprises: mixing potassium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours [0089]. Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature for 24 hours [0089].
Since modified Nishida discloses a similar method of making the lignin gel-based electrolyte compared to the instant specification, a substantially identical lignin gel-based electrolyte would be expected to include wherein the crosslinking agent contains an epoxy group or a vinyl group at each of both ends thereof, wherein the epoxy group or the vinyl group reacts with a hydroxyl group (-OH) of a phenol group of the lignin molecule or with oxygen (-O-) of the phenolate group derived therefrom to form the covalent bond.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the crosslinking agent and lignin molecules of modified Nishida to bond in the claimed manner because the lignin gel-based electrolyte of modified Nishida and the lignin gel-based electrolyte of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Nishida discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the crosslinking agent includes ethylene glycol diglycidyl ether (Nishida; P81: C2; Polyethylene glycol diglycidyl ether).
Regarding claim 5, modified Nishida discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the liquid electrolyte includes aqueous electrolyte (Nishida; P81: C2; NaOH aqueous solution).
Regarding claim 6, modified Nishida discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the liquid electrolyte includes an aqueous solvent in which sodium hydroxide is dissolved (Nishida; P81: C2; NaOH aqueous solution).
Regarding claim 12, modified Nishida discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the method of manufacturing the lignin gel-based electrolyte comprises: mixing sodium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours (Nishida; P82: C2). Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature overnight (Nishida; P82: C2).
The instant specification discloses that the method of manufacturing the lignin gel-based electrolyte comprises: mixing potassium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours [0089]. Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature for 24 hours [0089].
Since modified Nishida discloses a similar method of making the lignin gel-based electrolyte compared to the instant specification, a substantially identical lignin gel-based electrolyte would be expected to include wherein a degree of crosslinking of the lignin polymer network is in a range of 5 x 10-7 mol/cm3 to 5 x 10-5 mol/cm3.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the lignin gel-based electrolyte of modified Nishida to have the claimed degree of crosslinking because the lignin gel-based electrolyte of modified Nishida and the lignin gel-based electrolyte of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 13, modified Nishida discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the method of manufacturing the lignin gel-based electrolyte comprises: mixing sodium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours (Nishida; P82: C2). Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature overnight (Nishida; P82: C2).
The instant specification discloses that the method of manufacturing the lignin gel-based electrolyte comprises: mixing potassium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours [0089]. Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature for 24 hours [0089].
Since modified Nishida discloses a similar method of making the lignin gel-based electrolyte compared to the instant specification, a substantially identical lignin gel-based electrolyte would be expected to include wherein the covalent bond between the crosslinking agent and the lignin molecules is formed between the lignin molecules and a symmetric linear chain structure having an epoxy group at each of both ends thereof or having a vinyl group at each of both ends thereof.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the crosslinking agent and lignin molecules of modified Nishida to have the claimed covalent bond because the lignin gel-based electrolyte of modified Nishida and the lignin gel-based electrolyte of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. "High energy density supercapacitors from lignin derived submicron activated carbon fibers in aqueous electrolytes" and further in view of Nishida et al. "Lignin gel with unique swelling property."
Regarding claim 7, Hu discloses an energy storage (P107; C2; “2.3. Construction of electrode and supercapacitor cell”) comprising: a first electrode; a second electrode facing away the first electrode (Scheme 1. b); and electrolyte interposed between the first and second electrodes (P107; C2; “2.3. Construction of electrode and supercapacitor cell”), wherein the first electrode and the second electrodes are fiber electrodes (Scheme 1. B; CF = carbon fiber).
Hu does not disclose wherein the electrolyte is a lignin gel-based electrolyte, the lignin gel-based electrolyte including: a lignin polymer network containing lignin molecules and a crosslinking agent to crosslink the lignin molecules by a covalent bond between the crosslinking agent and the lignin molecules; and liquid electrolyte contained within the lignin polymer network.
Nishida teaches a lignin gel-based electrolyte (Nishida; P82: C1; “3. Results and discussion”) comprising: a lignin polymer network containing lignin molecules (P81: C2; acetic acid lignin) and a crosslinking agent (Nishida; P81: C2; Polyethylene glycol diglycidyl ether) to crosslink the lignin molecules (Nishida; P82: C2); and liquid electrolyte (Nishida; P81: C2; NaOH aqueous solution).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize lignin gel-based electrolyte of Nishida for the electrolyte of Lei because it is a known material suitable for the tended use as a polyelectrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Hu further discloses wherein the method of manufacturing the lignin gel-based electrolyte comprises: mixing sodium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours (Nishida; P82: C2). Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature overnight (Nishida; P82: C2).
The instant specification discloses that the method of manufacturing the lignin gel-based electrolyte comprises: mixing potassium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours [0089]. Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature for 24 hours [0089].
Since modified Hu discloses a similar method of making the lignin gel-based electrolyte compared to the instant specification, a substantially identical lignin gel-based electrolyte would be expected to include wherein the crosslinking agent crosslinks the lignin molecules by a covalent bond between the crosslinking agent and the lignin molecules and wherein the liquid electrolyte is contained within the lignin polymer network.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the lignin gel-based electrolyte of modified Hu to have the claimed covalent bond and liquid electrolyte entrapment because the lignin gel-based electrolyte of modified Hu and the lignin gel-based electrolyte of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified Hu discloses all the limitations of the energy storage above and further discloses wherein the first electrode and the second electrode includes a fiber prepared by: mixing lignin molecules with at least one polymer compound selected from a group consisting of polyethylene oxide (PEO) to form a spinning target solution (Hu; P107; C2; “2.2. Synthesis of activated lignin carbon fibers”); electrospinning the spinning target solution to form an electrospun product (Hu; P107; C2; “2.2. Synthesis of activated lignin carbon fibers”); and thermally treating the electrospun product (Hu; P107; C2; “2.2. Synthesis of activated lignin carbon fibers”).
Regarding claim 10, modified Hu discloses all the limitations of the energy storage above and further discloses wherein the spinning target solution contains 900 parts by weight of the polymer compound based on 100 parts by weight of the lignin molecule (Hu; P107; C2; “2.2. Synthesis of activated lignin carbon fibers”; 9/1 w/w ALls/PEO) which is within the claimed range of 25 to 900 parts by weight of the polymer compound.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. "High energy density supercapacitors from lignin derived submicron activated carbon fibers in aqueous electrolytes" and Nishida et al. "Lignin gel with unique swelling property" as applied to claim 8 above, and further in view of Lei et al. "NiCo2O4 nanostructure-decorated PAN/lignin based carbon nanofiber electrodes with excellent cyclability for flexible hybrid supercapacitors".
Regarding claim 9, modified Hu discloses all the limitations of the energy storage above and further discloses wherein thermally treating the electrospun product includes a second thermal treatment at 850ºC in an inert gas atmosphere (Hu; P107; C2; “2.2. Synthesis of activated lignin carbon fibers”; under flowing N2) which is the claimed range of 800 to 1000ºC. 
Modified Hu does not disclose wherein thermally treating the electrospun product includes: a first thermal treatment at 200 to 300ºC temperature in an oxygen atmosphere.
Lei teaches an energy storage (Lei; P32: C2: 2.4. Preparation of solid state asymmetric supercapacitors) comprising: a first electrode; a second electrode facing away the first electrode storage (Lei; P32: C2: 2.4. Preparation of solid state asymmetric supercapacitors); and gel-based electrolyte interposed between the first and second electrodes storage (Lei; P32: C2: 2.4. Preparation of solid state asymmetric supercapacitors), wherein the first electrode includes a fiber electrode (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; positive electrode; PAN/lignin nanofiber), wherein the fiber electrode is prepared by: mixing lignin molecules with at least one polymer compound selected from a group consisting of polyacrylonitrile (PAN) (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; PAN/lignin nanofiber) to form a spinning target solution (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; blended solution); electrospinning the spinning target solution to form an electrospun product (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers); and thermally treating the electrospun product (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers), wherein thermally treating the electrospun product includes: a first thermal treatment at 280 ºC temperature (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; increasing the temperature from room temperature to 280 ºC at a heating rate of 1.0 ºC/min and the samples were further kept at 280 ºC for 1 h under aerobic condition) which is within the claimed range of 200 to 300 ºC temperature in an oxygen atmosphere (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; aerobic condition); and a second thermal treatment at 1000ºC temperature (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; increasing the temperature from room temperature to 1000 ºC with a heating rate of 5 ºC/min) which is within the claimed range of 800 to 1000ºC temperature in an inert gas atmosphere (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; N2 atmosphere).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the first thermal treatment of Lei in the preparation of the fiber of modified Hu because it is a known treatment suitable for the intended purpose of forming an electrode for an energy storage device and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 11, modified Hu discloses all the limitations of the energy storage above and further discloses wherein the energy storage has a porous fiber mat structure having a thickness of 100 to 200 μm (Hu; P107; C2; “2.3. Construction of electrode and supercapacitor cell”; 0.1-0.2 mm thickness) which is in the claimed range of 10 to 200 μm.
Modified Hu does not disclose wherein at least one of the first electrode or the second electrode contains a fiber having an average diameter of 50 to 500 nm.
Lei teaches an energy storage (Lei; P32: C2: 2.4. Preparation of solid state asymmetric supercapacitors) comprising: a first electrode; a second electrode facing away the first electrode storage (Lei; P32: C2: 2.4. Preparation of solid state asymmetric supercapacitors); and gel-based electrolyte interposed between the first and second electrodes storage (Lei; P32: C2: 2.4. Preparation of solid state asymmetric supercapacitors), wherein the first electrode includes a fiber electrode (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; positive electrode; PAN/lignin nanofiber), wherein the fiber electrode is prepared by: mixing lignin molecules with at least one polymer compound selected from a group consisting of polyacrylonitrile (PAN) (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; PAN/lignin nanofiber) to form a spinning target solution (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; blended solution); electrospinning the spinning target solution to form an electrospun product (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers); and thermally treating the electrospun product (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers), wherein at least one of the first electrode or the second electrode contains a fiber having an average diameter of 270 ± 15 nm (Lei; P33: C1: 3. Results and discussion) which is within the claimed range of 50 to 500 nm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the average fiber diameter of Lei for the fiber of modified Hu because it is a known fiber size suitable for the intended purpose of forming an electrode for an energy storage device and the skilled artisan would have a reasonable expectation of success in doing so.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724       

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759